Name: Commission Regulation (EEC) No 617/86 of 28 February 1986 laying down specific rules on export refunds in the pigmeat sector following the accession of Portugal and amending Regulation (EEC) No 150/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/46 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 617/86 of 28 February 1986 laying down specific rules on export refunds in the pigmeat sector following the accession of Portugal and amending Regulation (EEC) No 150/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , ments that it applies in regard to exportation to third countries ; Whereas pigmeat sector prices in Portugal are generally higher than in the Community as constituted on 31 December 1985 and in Spain ; whereas , pursuant to the first paragraph of Article 2 of Regulation (EEC) No 2768/75 , no refunds should be granted on Com ­ munity exports to Portugal while such a situation con ­ tinues ; Whereas , according to Article 242 (2) of the Act of Accession, no Community financial assistance is given during the first stage to products subject to transition by stages that are in free circulation in Portugal ; whereas no Community refund from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund should be granted on pigmeat prod ­ ucts originating in Portugal , even if they have been admitted to free circulation in the Community as con ­ stituted on 31 December 1985 or in Spain : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organ ­ ization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 (5 ) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and cri ­ teria for fixing the amount of such refunds (3), and in particular Article 5(1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between world market and Community prices for the products listed in Article 1 ( 1 ) therein may be covered by an export refund ; whereas the amounts of this refund were set by Com ­ mission Regulation (EEC) No 150/ 86 of 24 January 1986 (4); Whereas Portugal is applying transition by stages for pigmeat sector products ; whereas in the first stage the pigmeat market in Portugal is subject to national rules ; whereas therefore , Article 394 of the Act of Accession notwithstanding, application by Portugal of Com ­ munity market organiziation rules for the sectors sub ­ ject to transition by stages is deferred until the end of the first stage ; Whereas Article 275 of the Act of Accession provides that during the first stage the Community as consti ­ tuted on 31 December 1985 and enlarged by Spain shall apply , in regard to exportation to Portugal of products subject to transition by stages , the arrange ­ Article 1 Article 1 of Regulation (EEC) No 150/86 is amended as follows : 'Article 1 1 . The list of products on which the export refund specified in Article 15 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto . 2 . The refund referred to in paragraph 1 shall not be granted on exports of products to Portugal from 1 March 1986 onwards . 3 . The refund referred to in paragraph 1 shall not be granted on exports of products that originated in Portugal .' (0 OJ No L282, 1 . 11 . 1975 , p . 1 . ( 2 ) OJNoL362, 31 . 12 . 1985 , p . 8 . O OJ No L 282, 1 . 11 . 1975 , p . 39 . (4) OJNoL 19 , 25 . 1 . 1986, p . 36 . Article 2 This Regulation shall enter into force on 1 March 1986 . 1.3.86 Official Journal of the European Communities No L 58/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President